Name: 80/896/EEC, Euratom: Council Decision of 15 September 1980 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-09-30

 Avis juridique important|31980D089680/896/EEC, Euratom: Council Decision of 15 September 1980 appointing a member of the Economic and Social Committee Official Journal L 255 , 30/09/1980 P. 0014 - 0014**** COUNCIL DECISION OF 15 SEPTEMBER 1980 APPOINTING A MEMBER OF THE ECONOMIC AND SOCIAL COMMITTEE ( 80/896/EEC , EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 193 TO 195 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLES 165 TO 167 THEREOF , HAVING REGARD TO THE CONVENTION ON CERTAIN INSTITUTIONS COMMON TO THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 5 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 19 SEPTEMBER 1978 APPOINTING THE MEMBERS OF THE ECONOMIC AND SOCIAL COMMITTEE FOR THE PERIOD ENDING ON 18 SEPTEMBER 1982 , WHEREAS A SEAT ON THE ECONOMIC AND SOCIAL COMMITTEE HAS BECOME VACANT FOLLOWING THE RESIGNATION OF MR FASSINA , WHICH WAS NOTIFIED TO THE COUNCIL ON 9 SEPTEMBER 1980 ; HAVING REGARD TO THE NOMINATIONS SUBMITTED ON 9 SEPTEMBER 1980 , HAVING OBTAINED THE OPINION OF THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR DANILO BERETTA IS HEREBY APPOINTED A MEMBER OF THE ECONOMIC AND SOCIAL COMMITTEE IN PLACE OF MR FASSINA FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 18 SEPTEMBER 1982 . DONE AT BRUSSELS , 15 SEPTEMBER 1980 . FOR THE COUNCIL THE PRESIDENT G . THORN